Citation Nr: 0717838	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-34 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for a low back disorder based on 
incurrence in, or aggravation by, service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran testified at a Travel Board 
hearing in March 2007 and a personal hearing in August 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2006).  Only such conditions as recorded on 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
aggravation of that disability.  In that case, section 1153 
applies and the burden falls on the veteran to establish 
aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The veteran and his representative contend that the veteran's 
current low back problems were incurred in or aggravated by 
military service.  

Upon induction in October 1966, symptomatic scoliosis and a 
lumbosacral strain were noted.  However, as to scoliosis, X-
rays performed in-service in October 1966 and January 1967 do 
not show any evidence of scoliosis.  Further service medical 
treatment records (SMRs) do not show any scoliosis.  Post-
service private medical records record lumbar subluxation, 
disc herniation, and degenerative disease of the lumbar 
spine, but no indication of scoliosis.  

In fact, in March 2004, "M.S.," M.D., who treated the 
veteran post-service since 1996 for low back pain, opined 
that the veteran did not have current scoliosis or any 
preexisting scoliosis prior to service based on a review of 
certain SMRs, and the reported history of the veteran.  

However, the October 1966 induction examination also 
documented a preexisting lumbosacral strain.  A consultation 
report associated dated the same day as the entrance 
examination noted a history of low back pain since the 
veteran sustained an injury prior to service at age 13.  The 
veteran was subsequently treated for back pain and spasms on 
many other occasions during service.  Significantly, a 
January 1968 treatment record again diagnosed the veteran 
with a lumbosacral strain, and the military doctor noted that 
veteran himself stated that he has had chronic back pain 
prior to service for about 10 years.  

Upon discharge in October 1968, a history of back pain was 
reported, but clinical findings were negative for any 
specific condition.  

In any event, the evidence is sufficient to demonstrate a 
preexisting low back condition before induction into military 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Since a 
low back disorder was noted upon enlistment, the veteran is 
not entitled to the presumption of soundness. Id.  Thus, the 
central issue in the case is whether a preexisting low back 
disability was aggravated by service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  

To meet the current requirements of the U.S. Court of Appeals 
for Veterans Claims (Court), a remand for a VA examination 
and opinion is required to determine whether any current low 
back disability was aggravated by service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
Second, with regard to Veterans Claims Assistance Act of 2000 
(VCAA) notice, VA must also ask the claimant to provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the October 
2003 VCAA letter.  The VCAA notice should also be compliant 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that asks the appellant to 
provide any evidence in his possession 
that pertains to the claim.  In this 
regard, the notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent, including the recent 
case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	The veteran is to be afforded a VA 
examination to determine the nature 
and etiology of any current low back 
condition.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The veteran 
is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse consequences for his claim.  
The examination should include any 
test or study deemed necessary by the 
examiner.  The claims folder must be 
made available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a 
comprehensive review of the claims 
folder, as well as a current 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any low back condition 
present.  The examiner should also 
provide an opinion as to following: 

(A)	Is it as least as likely as 
not (a 50 percent 
probability) that a 
preexisting low back 
disability permanently 
increased in severity during 
active service from October 
1966 to October 1968?  

(B)	If there was a measurable 
increase in severity, is it 
as least as likely as not 
that a permanent increase in 
severity was due to the 
natural progression of the 
disability. 

3.	After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured 
since the last supplemental statement 
of the case (SSOC).  If the 
disposition remains unfavorable, the 
RO should furnish the veteran with 
another SSOC and afford the applicable 
opportunity to respond.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



